HOFFMAN, District Judge.
The claimants in this case have produced the original grant made by Governor Pio Pico to Francisco Berreyesa, on the second of May, 1840. The expediente is in the archives of the former government, and contains, in addition to the usual documents, the record of the approval of the concession by the departmental assembly on the third of June, 1846. No doubt is suggested as to the genuineness of any of these documents. The grantee appears within the year prescribed by the grant to have entered into the possession of his land, and to have resided in a wooden house built by him upon it. He also placed upon it cattle, and commenced its cultivation. There is no difficulty in identifying and locating the land by means of the description in the grant and the map to which it refers, and which is contained in the ex-pediente. The commissioners in their opinion on this case observe “that although the title was executed but a short time before the American occupation, it appears to have been made in good faith and with due regard to the requirements of the law.” This court perceives no ground for differing from the commissioners in this view of the case. The decision of the board must therefore be af-. firmed, and a decree entered accordingly.